Law Offices STRADLEY, RONON, STEVENS & YOUNG, LLP 2600 One Commerce Square Philadelphia, PA19103 (215) 564-8000 May 1, 2013 FILED VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attn: Filing Desk Re:Academy Funds Trust (the “Trust”) (File Nos. 333-146827; 811-22135) Rule 497(j) Filing Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the forms of the Prospectus and Statement of Additional Information that would have been filed under paragraph (c) of Rule 497 would not have differed from those filed in Post-Effective Amendment No. 12 (the “Amendment”) to the Trust’s Registration Statement on Form N-1A.The Amendment was filed with the U.S. Securities and Exchange Commission electronically on April 30, 2013. Please direct questions or comments relating to this filing to me at (215) 564-8099. Very truly yours, /s/ Jonathan M. Kopcsik, Esq. Jonathan M. Kopcsik, Esq.
